Mr. Chief Justice Clabity delivered the opinion of the court: It appears that claimant was employed by the State of Illinois as a maintenance patrolman and was working on Route 4 near Williamsville, Illinois, and while engaged in the performance of his duties, he alleges that on the 25th day of March, 1925, while lifting some heavy pieces of concrete lying on one side of the road, he strained himself claiming that he lifted a chunk weighing about 175 pounds. However at that time the strain did not disable him and he continued to work. On the 13th of April, 1925, he was helping move some 400 pound cans of asphalt and felt a severe pain in his stomach and upon an examination he found quite a lump and swelling in the region of the groin. On the 3rd day of May, 1925, Mr. Arney was operated on. The doctor bill was $115.00 and the hospital bill $46.90, making a total of $161.90 which appears to be the amount the claimant asks. The Attorney General comes and admits that claimant has properly stated the facts and in his brief he properly stated the law. From all the records in this case, and the information before the court, it appears that the claimant was injured while in the course of his employment by the State of Illinois, and as a matter of fact would be entitled to his physician and hospital bills as claimed. Therefore this court recommends that claimant be allowed the sum of $161.90.